Parker, C. J.
This is not an action of covenant. The defendant is summoned, to answer “ in a plea of debt,” and that determines the character of the action. The declaration may be a very bad declaration in debt, but defects of that character are the subject of demurrer; and upon demurrer the plaintiff might move to amend, if he could make a better declaration.
In an action of debt it is not necessary to set forth in the summons the sum demanded in damages, and for what it is demanded. The plea in abatement must therefore be adjudged to be insufficient.

Respondent ouster,